         Case 8:20-cv-00848-PX Document 1 Filed 03/31/20 Page 1 of 15



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Greenbelt Division
__________________________________________
                                              )
FELICIA MYERS                                 )
PO Box 8517                                   )
Parkville, MD 21234                           )
                                              )
                      Plaintiff,              )
                                              )      Civil Action No.
                      v.                      )
                                              )
THE GENEVA FOUNDATION COMPANY                 )
A/K/A THE GENEVA FOUNDATION                   )
917 Pacific Ave. #600                         )
Tacoma, WA 98402,                             )
                                              )
MELISSA HAJJAR,               and             )
                                              )
TERESA HANSEN                                 )
                                              )
                      Defendants.             )
__________________________________________)

                                       COMPLAINT

      Plaintiff Felicia Myers (“Plaintiff” or “Ms. Myers”), through her attorneys at the Clark

Law Group, PLLC, hereby alleges

                                   NATURE OF ACTION

   1. This is a challenge to Defendant The Geneva Foundation Company a/k/a The Geneva

      Foundation’s (“Geneva”) unlawful discrimination, unlawful medical inquiry, failure to

      accommodate, and retaliation against Plaintiff in violation of the Americans with

      Disabilities Act (“ADA”), as amended, 42 U.S.C. § 12101 et seq. and Rehabilitation Act

      of 1973 (“Rehab Act”).




                                                             Doc ID: bdd4b208d1ed3c99a62c216dd76c62cd58d5d459
      Case 8:20-cv-00848-PX Document 1 Filed 03/31/20 Page 2 of 15



2. This is also a challenge to Geneva, Melissa Hajjar, and Teresa Hansen’s (collectively,

   Defendants) interference with rights and retaliation in violation of the Family and

   Medical Leave Act of 1993 (“FMLA”), 29 U.S.C § 2601 et seq.

3. This is also a challenge to Geneva’s discrimination of Plaintiff because of her race, color,

   and protected activities in violation of Title VII of the Civil Rights Act of 1964 (“Title

   VII”), 42 U.S.C. 4000e et seq.

                            JURISDICTION AND VENUE

4. All of the allegations contained in the foregoing paragraphs of this Complaint are

   incorporated by reference herein as if the same were set forth at length.

5. The United States District Court for the District of Maryland has original jurisdiction

   over the instant action pursuant to 28 U.S.C. §1331 and 1343(a)(4) because it arises

   under the laws of the United States and seeks redress for violations of civil rights.

6. The Court has subject-matter jurisdiction pursuant to 29 U.S.C. § 2617(a)(2), as this

   matter involves a civil action by an aggrieved person under the FMLA.

7. Pursuant to Md. Code, Cts. & Jud. Proc. § 6-102, the Court has personal jurisdiction over

   Defendants because they conduct business in the state of Maryland.

8. Venue is appropriate pursuant to 28 U.S.C. § 1391 because a substantial portion of the

   events or omissions giving rise to Plaintiff’s claims occurred in the Division.

                EXHAUSTION OF ADMINISTRATIVE REMEDIES

9. All of the allegations contained in the foregoing paragraphs of this Complaint are

   incorporated by reference herein as if the same were set forth at length.

10. Plaintiff has satisfied the procedural and administrative requirements for proceeding

   under the ADA as follows:



                                             2


                                                           Doc ID: bdd4b208d1ed3c99a62c216dd76c62cd58d5d459
      Case 8:20-cv-00848-PX Document 1 Filed 03/31/20 Page 3 of 15



   a. On March 30, 2020, Plaintiff filed a charge of discrimination and retaliation with the

       U.S. Equal Employment Opportunity Commission (“EEOC”), which was cross-filed

       with the Montgomery County Office of Human Rights.

   b. On March 30, 2020, Plaintiff has requested a Notice of Right to Sue pursuant to 29

       C.F.R. § 1601.28.

11. Plaintiff’s Rehab Act claims do not require an exhaustion of remedies.

12. Plaintiff’s FMLA claims do not require an exhaustion of remedies.

                                        PARTIES

13. All of the allegations contained in the foregoing paragraphs of this Complaint are

   incorporated by reference herein as if the same were set forth at length.

14. Plaintiff is a resident of Nottingham, Maryland.

15. Plaintiff is a former employee of Geneva.

16. Plaintiff was hired on October 28, 2018.

17. Plaintiff’s former title was Grants and Contracts Manager.

18. Plaintiff’s employment was primarily based out of Geneva’s Bethesda, MD location.

19. Geneva is a Washington corporation that conducts business in the state of Maryland.

20. Geneva receives federal funds.

21. Plaintiff’s work for Geneva was funded through grants received from the federal

   government.

22. On information and belief, Geneva employs more than 50 individuals within a 75-mile

   radius of its Bethesda, Maryland location.

23. Geneva employs more than 500 individuals.




                                               3


                                                          Doc ID: bdd4b208d1ed3c99a62c216dd76c62cd58d5d459
      Case 8:20-cv-00848-PX Document 1 Filed 03/31/20 Page 4 of 15



            Ms. Hajjar and Ms. Hansen are Employers under the FMLA

24. Melissa Hajjar is Geneva’s Human Resources Manager for the National Capital Region.

25. On information, Ms. Hajjar is a resident of Maryland.

26. Ms. Hajjar had the power to recommend the hiring and firing of employees to Geneva.

27. Ms. Hajjar’s duties including reviewing and approving of requests under the FMLA.

28. Ms. Hajjar controlled in whole or in part Geneva employees’ rights under the FMLA.

29. Ms. Hajjar acted in the interests of Geneva.

30. Ms. Hajjar is an employer as defined under the FMLA. 29 U.S.C. § 2611(4)(A)(ii)(I).

31. Teresa Hansen is Geneva’s Senior Human Resources Manager.

32. On information, Ms. Hansen is a resident was Washington state.

33. Ms. Hansen had the power to recommend the hiring and firing of employees to Geneva.

34. Ms. Hansen’s duties including reviewing and approving of requests under the FMLA.

35. Ms. Hansen’s controlled in whole or in part Geneva employees’ rights under the FMLA.

36. Ms. Hansen acted in the interests of Geneva.

37. Ms. Hansen is an employer as defined under the FMLA. 29 U.S.C. § 2611(4)(A)(ii)(I).

                                            FACTS

38. All of the allegations contained in the foregoing paragraphs of this Complaint are

   incorporated by reference herein as if the same were set forth at length.

                         Plaintiff’s Discrimination Complaint

39. Plaintiff is Black/African-American

40. Throughout Plaintiff’s employment, her White/Caucasian coworkers were provided more

   resources and training than Plaintiff.

41. In mid-late June 2019, Plaintiff complained that she was being discriminated against by

   one of Geneva’s clients to Ms. Hansen.
                                              4


                                                            Doc ID: bdd4b208d1ed3c99a62c216dd76c62cd58d5d459
      Case 8:20-cv-00848-PX Document 1 Filed 03/31/20 Page 5 of 15



42. On June 26, 2019, Plaintiff escalated her complaint to Geneva’s president Elise Huszar.

43. After Plaintiff made these complaints, several clients within her portfolio were reassigned

   to a White/Caucasian coworker.

                 Ms. Myer’s Disability and Serious Health Condition

44. On November 21, 2019, Ms. Myers was in a car accident and suffered a concussion.

45. Before November 21, 2019, Ms. Myers had worked for Geneva for over a year and

   worked more than 1,250 hours.

46. As result of the injuries from the car accident, Ms. Myers took leave from November 21,

   2019 to November 26, 2019.

47. Ms. Myers informed Ms. Hajjar about the car accident, her injuries and needed leave.

48. On November 25, 2019, Ms. Myers received a medical clearance from her provider to

   return to work without restrictions.

49. However, as days past, Ms. Myers developed symptoms of what would later be

   diagnosed as post-concussion syndrome and two herniated discs in her vertebrae.

50. Ms. Myers’ post-concussion syndrome is a physical impairment that limits Ms. Myer’s

   ability to think, read, and concentrate when flared.

51. Ms. Myers’ herniated discs are physical impairments that limits Ms. Myer’s ability to sit,

   walk, and stand.

52. Ms. Myers’ post-concussion syndrome is a disability under the ADA.

53. Ms. Myers’ herniated discs are a disability under the ADA.

54. Ms. Myers’ post-concussion syndrome and herniated discs require treatment from her

   medical provider at least twice a year.




                                             5


                                                          Doc ID: bdd4b208d1ed3c99a62c216dd76c62cd58d5d459
       Case 8:20-cv-00848-PX Document 1 Filed 03/31/20 Page 6 of 15



55. Ms. Myers’ post-concussion syndrome and herniated discs are serious health conditions

   under the FMLA.

                 Ms. Myers’ Needed Accommodation and FMLA Request

56. In early December, Ms. Myers began experiencing symptoms of her disabilities.

57. She took breaks during work on December 2 and 3, 2019 for approximately three hours

   each because of her condition.

58. Consistent with Geneva’s policies, Plaintiff did not report these breaks since they were

   less than four hours long and Plaintiff made up the missed time.

59. On or around December 13, 2019, Ms. Myers informed Ms. Hajjar that her condition was

   worsening and that she would likely need intermittent leave because of her disabilities in

   the future.

60. On December 13, 2019, Ms. Hajjar issued Ms. Myers a notice of FMLA eligibility and

   U.S. Department of Labor form WHD-380-E for her healthcare provider to complete.

61. Due to the holidays and her work schedule, Ms. Myers did not submit the completed

   form WHD-380-E to Ms. Hajjar and Ms. Hansen until January 27, 2020, along with a

   separate note from her healthcare provider.

62. Geneva had not followed up with Plaintiff about the status of the form WHD-380-E prior

   to her submission.

63. Plaintiff’s healthcare provider described Plaintiff’s disability, how Plaintiff needed

   intermittent time off for treatments every one to two weeks and that Plaintiff’s condition

   was causing episodic periods of neck pain, headaches, and inference with focus and

   attention.

64. Plaintiff’s healthcare provider stated that Plaintiff may also need reduced work hours.



                                              6


                                                            Doc ID: bdd4b208d1ed3c99a62c216dd76c62cd58d5d459
       Case 8:20-cv-00848-PX Document 1 Filed 03/31/20 Page 7 of 15



                           Geneva’s Unlawful Medical Inquiry

65. In response to the paperwork completed by Plaintiff’s healthcare provider, on January 28,

   2020, Ms. Hansen instructed Plaintiff to complete an authorization allowing Geneva full

   access to Plaintiff’s entire general medical history, all medications, her billing and

   payment history, mental health information, information about sexual transmitted

   diseases, and information about any drug or alcohol abuse.

66. Geneva’s requested authorization was not limited to the conditions related to disabilities

   described in her healthcare provider’s FMLA paperwork.

67. Geneva’s request for Plaintiff’s entire medical history was not related to her request for

   leave, not job-related, and not consistent with business necessity.

68. After Plaintiff objected to the overbroad medical inquiry, Geneva relented and provided

   Plaintiff with an authorization limited to her FMLA paperwork and related conditions.

                            Geneva’s Second Questionnaire

69. On February 4 2020, Geneva provided Plaintiff with a questionnaire for her healthcare

   provider to complete.

70. The stated reason given for the questionnaire was “clarify” Plaintiff’s healthcare

   provider’s completed FMLA form.

71. Defendants’ questionnaire did not ask “clarification” questions within the meaning of 29

   C.F.R. § 825.307(a).

72. Defendants’ questionnaire requested additional information beyond that required by the

   Department of Labor’s certification form in violation of 29 C.F.R. § 825.307(a).




                                             7


                                                           Doc ID: bdd4b208d1ed3c99a62c216dd76c62cd58d5d459
      Case 8:20-cv-00848-PX Document 1 Filed 03/31/20 Page 8 of 15



73. Geneva’s questionnaire falsely stated to Plaintiff’s healthcare provider that Ms. Myers

   had told Ms. Hansen that Plaintiff had “not taken any time off work since November 25,

   2019 because she ‘did not need it.’”

74. Geneva’s questionnaire was framed in such a way that questioned Plaintiff’s healthcare

   provider’s diagnoses and Plaintiff’s need for intermittent leave as an accommodation for

   her disability.

75. Plaintiff’s healthcare provider completed the questionnaire and returned it to Geneva on

   February 4, 2020.

76. Plaintiff’s healthcare provider described how Plaintiff’s condition caused intermittent

   lack of focus and attention for 30-60 minutes, with an expected duration of three to six

   months.

77. Plaintiff did not receive further communication about her intermittent FMLA leave

   request from Geneva after her healthcare provider completed Geneva’s questionnaire.

78. Accordingly, Defendant denied Plaintiff’s request for intermittent leave.

                                       Termination

79. Instead, less than three weeks after Plaintiff’s healthcare provider completed Geneva’s

   requested questionnaire about Ms. Myers’ conditions and needed intermittent leave for

   her disability/serious health condition, Geneva terminated Ms. Myers on February 20,

   2020.

80. Plaintiff was terminated in a meeting with Melissa Beale. Ms. Hajjar and Ms. Hansen

   also attended by video conference.




                                             8


                                                           Doc ID: bdd4b208d1ed3c99a62c216dd76c62cd58d5d459
       Case 8:20-cv-00848-PX Document 1 Filed 03/31/20 Page 9 of 15



81. Ms. Hajjar stated that Plaintiff was terminated because of supposed unsatisfactory

   performance, notwithstanding Geneva having raised Plaintiff’s salary on January 1, 2020,

   by her supervisor less than two months previously.

82. During this termination meeting, Ms. Myers asked if the termination was related to her

   request for intermittent leave.

83. Ms. Hajjar responded by claiming that, since Plaintiff’s healthcare provider allegedly

   stated that Plaintiff condition did not interfere with her ability to do her job, which she

   did not, the requested leave was not granted.

84. Ms. Hajjar stated that Plaintiff’s performance was supposedly unsatisfactory due to

   complaints received by Geneva’s client Dr. Maureen Hood about her performance.

85. However, Dr. Hood had no contracts that Plaintiff managed and Plaintiff had little

   communication with her for a fourteen-month period.

86. Plaintiff had only recently communicated with Dr. Hood after being assigned to assist Dr.

   Hood with a grant application on December 31, 2019.

87. Dr. Hood was unable to provide Plaintiff with all the documents necessary for Plaintiff to

   assist Dr. Hood.

88. Plaintiff’s difficulties in assisting Dr. Hood were unrelated to Plaintiff’s work

   performance.

                      COUNT I: FAILURE TO ACCOMMODATE

89. All of the allegations contained in the foregoing paragraphs of this Complaint are

   incorporated by reference herein as if the same were set forth at length.

90. On December 13, 2019, Plaintiff requested intermittent leave because of her disabilities,

   which was an accommodation request.



                                              9


                                                            Doc ID: bdd4b208d1ed3c99a62c216dd76c62cd58d5d459
      Case 8:20-cv-00848-PX Document 1 Filed 03/31/20 Page 10 of 15



91. On January 27, 2020, Plaintiff submitted paper work from her healthcare provider

   affirming Plaintiff’s request for intermittent leave because of her disabilities, which was

   an accommodation request.

92. On February 4, 2020, Plaintiff’s healthcare provider submitted a questionnaire describing

   Plaintiff’s need for intermittent leave as an accommodation for her disabilities, which

   was an accommodation request

93. Rather than engage in the interactive process, Geneva terminated Ms. Myers.

94. Accordingly, Geneva failed to provide Ms. Myers a reasonable accommodation in

   violation of the ADA and Rehab Act.

           COUNT II: DISCRIMINATION BECAUSE OF DISABILITY

95. All of the allegations contained in the foregoing paragraphs of this Complaint are

   incorporated by reference herein as if the same were set forth at length.

96. On December 13, 2019, Plaintiff requested intermittent leave because of her disabilities.

97. On January 27, 2020, Plaintiff submitted paper work from her healthcare provider

   affirming Plaintiff’s request for intermittent leave because of her disabilities.

98. On February 4, 2020, Plaintiff’s healthcare provider submitted a questionnaire describing

   Plaintiff’s need for intermittent leave as an accommodation for her disabilities.

99. On February 20, 2020, Geneva terminated Plaintiff.

100. Geneva’s reason for terminating Plaintiff is pretext.

101. Geneva terminated Plaintiff because of her disabilities in violation of the ADA and

     Rehab Act.

     COUNT IV: RETALIATION FOR REQUESTING ACCOMMODATION

102. All of the allegations contained in the foregoing paragraphs of this Complaint are

     incorporated by reference herein as if the same were set forth at length.

                                             10


                                                             Doc ID: bdd4b208d1ed3c99a62c216dd76c62cd58d5d459
      Case 8:20-cv-00848-PX Document 1 Filed 03/31/20 Page 11 of 15



103. On December 13, 2019, Plaintiff requested intermittent leave because of her

     disabilities, which was an accommodation request.

104. On January 27, 2020, Plaintiff submitted paper work from her healthcare provider

     affirming Plaintiff’s request for intermittent leave because of her disabilities, which was

     an accommodation request.

105. On February 4, 2020, Plaintiff’s healthcare provider submitted a questionnaire

     describing Plaintiff’s need for intermittent leave as an accommodation for her

     disabilities, which was an accommodation request.

106. Plaintiff’s accommodation requests are protected activities under the ADA and Rehab

     Act.

107. On February 20, 2020, Geneva terminated Plaintiff.

108. Geneva’s reason for terminating Plaintiff is pretext.

109. Geneva terminated Plaintiff because of her accommodation requests in violation of the

     ADA and Rehab Act.

               COUNT IV: RETALIATION FOR FMLA REQUESTS

110. All of the allegations contained in the foregoing paragraphs of this Complaint are

     incorporated by reference herein as if the same were set forth at length.

111. On December 13, 2019, Plaintiff requested intermittent leave FMLA to Ms. Hajjar.

112. On January 27, 2020, Plaintiff submitted paperwork to Ms. Hajjar and Ms. Hansen

     from her healthcare provider affirming Plaintiff’s request for intermittent FMLA leave.

113. On February 4, 2020, Plaintiff’s healthcare provider submitted a questionnaire

     describing Plaintiff’s need for intermittent FMLA leave.

114. Plaintiff’s requests for FMLA leave are protected activities under the FMLA.

115. On February 20, 2020, Geneva terminated Plaintiff.
                                            11


                                                             Doc ID: bdd4b208d1ed3c99a62c216dd76c62cd58d5d459
      Case 8:20-cv-00848-PX Document 1 Filed 03/31/20 Page 12 of 15



116. On information and belief, Ms. Hajjar and/or Ms. Hansen recommended Plaintiff’s

     termination.

117. Geneva’s reason for terminating Plaintiff is pretext.

118. Geneva terminated Plaintiff because of her FMLA requests.

119. Defendants’ conduct was willful.

                            COUNT V: FMLA INTERFERENCE

120. All of the allegations contained in the foregoing paragraphs of this Complaint are

     incorporated by reference herein as if the same were set forth at length.

121. On December 13, 2019, Plaintiff requested intermittent leave FMLA to Ms. Hajjar.

122. On January 27, 2020, Plaintiff submitted paperwork to Ms. Hajjar and Ms. Hansen

     from her healthcare provider affirming Plaintiff’s request for intermittent FMLA leave.

123. On February 4, 2020, Defendants instructed Plaintiff’s healthcare provider to complete

     questionnaire to “clarify” his completed FMLA form.

124. Defendants’ questionnaire was not asking “clarification” questions within the meaning

     of 29 C.F.R. § 825.307(a).

125. Defendants’ questionnaire requested additional information beyond that required by the

     Department of Labor’s certification form in violation of 29 C.F.R. § 825.307(a).

126. On February 4, 2020, Plaintiff’s healthcare provider submitted a questionnaire

     describing Plaintiff’s need for intermittent FMLA leave.

127. Defendants’ questionnaire prejudiced Plaintiff because, on information and belief,

     Defendants terminated Plaintiff because of the responses provided to the questionnaire.

128. Defendants did not grant Plaintiff’s request for intermittent FMLA leave.

129. Instead, Geneva terminated Plaintiff.



                                             12


                                                             Doc ID: bdd4b208d1ed3c99a62c216dd76c62cd58d5d459
       Case 8:20-cv-00848-PX Document 1 Filed 03/31/20 Page 13 of 15



130. On information and belief, Ms. Hajjar and/or Ms. Hansen recommended Plaintiff’s

      termination instead of granting the requested FMLA leave.

131. Geneva’s termination interfered with Plaintiff’s rights under the FMLA.

132. Geneva’s termination prejudiced Plaintiff because she has been without a salary since

      being terminated.

133. Defendants’ conduct was willful.

                        COUNT VI: RACE/COLOR DISCRIMINATION

134. All of the allegations contained in the foregoing paragraphs of this Complaint are

      incorporated by reference herein as if the same were set forth at length.

135. Plaintiff is Black/African-American.

136. Geneva is aware of Plaintiff’s race and color.

137. Geneva provided Plaintiff’s White/Caucasian coworkers with more resources and

      training than Plaintiff, rescinded Plaintiff’s portfolio, and terminated Plaintiff because

      of her race and/or color.

                            COUNT VII: TITLE VII RETALIATION

138. All of the allegations contained in the foregoing paragraphs of this Complaint are

      incorporated by reference herein as if the same were set forth at length.

139. Plaintiff is Black/African-American.

140. In June 2019, Plaintiff complained about race/color discrimination by Geneva’s client.

141. Shortly after these complaints, Geneva reduced Plaintiff’s portfolio.

142. Geneva reduced Plaintiff’s portfolio and terminated Plaintiff because of her

      discrimination complaints.

                                  PRAYER FOR RELIEF

Plaintiff respectfully requests that this Court grant the following relief:

                                               13


                                                              Doc ID: bdd4b208d1ed3c99a62c216dd76c62cd58d5d459
         Case 8:20-cv-00848-PX Document 1 Filed 03/31/20 Page 14 of 15



  A. Entry of judgment in favor of Plaintiff against Defendants;

  B. Back pay;

  C. Compensatory damages pursuant to the ADA, Rehab Act, and Title VII;

  D. Liquidated damages pursuant to the FMLA;

  E.   Punitive damages;

  F.   Pre-judgment interest as may be allowed by law;

  G. Attorney’s fees and costs; and

  H. Other such relief as may be appropriate.

                               DEMAND FOR TRIAL BY JURY

  Plaintiff demands a trial by jury on all questions of fact raised by this Complaint.



Dated: March 31, 2020


                                                     Respectfully submitted,

                                                     /s/ Jeremy Greenberg
                                                     Jeremy Greenberg (13671)
                                                     Denise M. Clark, Esq. (17385)
                                                     Clark Law Group, PLLC
                                                     1100 Connecticut Ave., N.W.
                                                     Suite 920
                                                     Washington, D.C. 20036
                                                     (202) 293-0015
                                                     jgreenberg@benefitcounsel.com
                                                     dmclark@benefitcounsel.com




                                                14


                                                               Doc ID: bdd4b208d1ed3c99a62c216dd76c62cd58d5d459
         Case 8:20-cv-00848-PX Document 1 Filed 03/31/20 Page 15 of 15



                                       VERIFICATION

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States of America that 1) I have reviewed this Complaint; 2) Regarding the allegations of

which I have personal knowledge, I believe them to be true; and 3) Regarding the allegations of

which I do not have personal knowledge, I believe them to be true based on specified

information, documents, or both and the foregoing is true and correct.


________________________________
Felicia Myers




                                               15


                                                              Doc ID: bdd4b208d1ed3c99a62c216dd76c62cd58d5d459
